Citation Nr: 1022851	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1968.

This matter is on appeal from a March 28, 2007 decision by 
the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.

A review of the claims file shows that the Veteran submitted 
a claim for a total disability evaluation based on individual 
unemployability (TIU) in April 2007, but that he withdrew 
this claim in July 2008.  In this regard, as he has submitted 
evidence of a medical disability, made a claim for the 
highest rating possible, and claimed unemployability, the 
Board is cognizant of the fact that his present appeal 
includes a TIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The RO appears to be aware of this fact as well.  A November 
2009 deferred rating action shows that the RO is in the 
process of developing a TIU claim.


FINDINGS OF FACT

1. The Veteran is currently rated at the maximum disability 
rating available for instability of the right knee.

2. The Veteran's right knee disability has been manifested by 
x-ray evidence of arthritis with a current range of motion 
limited from 7 to 25 degrees due to pain.




CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for residuals of a right 
knee injury based on instability not permitted by law.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5257 (2009).

2. The criteria for a separate 20 percent rating, but no 
more, for arthritis related limitation of flexion of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2008.  The matter was readjudicated in a 
January 2010 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, the 
Veteran submitted his own private treatment records, and he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge in February 2010.  

The Veteran was provided with VA examinations relating to his 
right knee in February 2007, February 2008 and January 2010.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's right knee 
since the January 2010 VA examination.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above 
VA examination reports to be thorough and adequate upon which 
to base a decision with regard to the Veteran's claims.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  Moreover, 
there is no indication that the VA examiners were not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant fact.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
the claim.  Indeed, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Entitlement to a Rating in Excess of 30 Percent for 
Residuals of a Right Knee Injury

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the Veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).  

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Finally, separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 09-04.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Knee Instability

In this case, the Veteran is rated at 30 percent disability 
under DC 5257, which contemplates severe knee impairment 
characterized by recurrent subluxation or lateral 
instability.  The 30 percent evaluation in effect throughout 
the rating period on appeal represents the maximum benefit 
available under DC 5257.  As such, this diagnostic code 
cannot serve as a basis for an increased rating.

Right Knee Arthritis with Limitation of Motion

The Board has also considered whether the Veteran's is 
entitled to a rating based on arthritis.  In order to receive 
a separate compensable rating, arthritis must be established 
by X-ray and will be rated on the basis of limitation of 
motion under the appropriate diagnostic code.  When 
limitation of motion is noncompensable, a 10 percent rating 
will be assigned for each joint affected by limitation of 
motion.

In this case, arthritis has been shown by an X-ray taken 
during the VA examination in August 2006, which indicated 
marked degenerative arthritic changes in the knee.  Moreover, 
in a second evaluation that same month, crepitus was observed 
throughout the range of motion.
 
As arthritis as been shown, the Board will consider whether 
limitation of motion has been shown under the appropriate 
diagnostic codes.  Specifically, in order to warrant a 
compensable rating, the evidence must show:
*	ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees (30 percent 
under DC 5256); 
*	limitation of flexion to 45 degrees (10 percent under DC 
5260) or to 30 degrees (20 percent under DC 5260); or 
*	limitation of extension to 10 degrees (10 percent) 
(under DC 5261).

As an initial matter, the Board concludes that an increased 
rating is not warranted based on ankylosis or limitation of 
extension.  Here, while the Veteran has repeatedly shown an 
inability to fully extend his knee, his limitation of 
extension has not been limited to 10 degrees or more.  
Specifically, at his VA examination in February 2007, pain 
was noted throughout the entire range of motion, but his 
right knee extension was 0 degrees.

Next, at a VA examination in February 2008, the Veteran was 
able to extend his knee to 7 degrees, although extension was 
limited to 8 degrees upon repeated motion and pain was again 
present throughout the range of motion.  Additionally, at his 
most recent VA examination in January 2010, extension was 
observed to be 0 degrees without additional loss or pain 
throughout the range of motion.  

The evidence also includes an orthopedic consultation note 
from January 2007 that notes a range an extension of 10 
degrees with marked pain.  However, as noted above, the VA 
examination performed one month later showed extension to 0 
degrees.  The subsequent examinations also failed to show 
extension limited to anything greater than 8 degrees with 
pain.  See DeLuca.  The Board therefore finds that the 
results of the January 2007 consultation are incongruous when 
compared to the three VA examinations and not a true 
representation of the Veteran's right knee disability.  
Indeed, there is no indication as to how the Veteran's range 
of motion was calculated.  Put another way, the January 2007 
consultation note is an outlier.  Further, throughout the 
course of the appeal, the evidence has not indicated 
ankylosis of the knee.  An increased and/or separate rating 
for limitation of extension and/or ankylosis is not 
warranted.

With regard to the limitation of flexion in the Veteran's 
right knee, however, the Board determines that a separate 
rating is warranted on this basis.  Specifically, at his 
February 2007 VA examination, his flexion was 90 degrees.  
However, upon repetitive motion, his range of motion was 
reduced to only 60 degrees.  Moreover, at his February 2008 
VA examination, he began to experience knee pain upon only 25 
degrees of flexion.  Finally, at his most recent VA 
examination, his flexion was limited to 35 degrees.  

As noted above, a 20 percent rating is for application when 
flexion is limited to 30 degrees or less.  Although the 
Veteran's flexion was observed to be in excess of this value 
on some occasions, the Board concludes that a 20 percent 
rating is warranted based on his symptoms of pain at 25 
degrees of flexion at the February 2008 VA examination.  See 
DeLuca.  Moreover, as a knee disorder may be rated separately 
for arthritis and for instability, this rating is warranted 
in addition to his current 30 percent rating for right knee 
instability.  

Next, the Board considers entitlement to a rating in excess 
of 20 percent for arthritis of the right knee based on 
limitation of flexion.  In order to warrant such a rating, 
the evidence must show flexion limited to 15 degrees (30 
percent under DC 5260).  However, for the same reasons as 
noted above, the criteria for a rating in excess of 20 
percent based on flexion of the right knee have not been met.  
Specifically, throughout the course of the appeal, the most 
limited flexion that was observed was 25 degrees at the 
February 2008 VA examination.  Therefore, the Board concludes 
that the Veteran is entitled to a separate 20 percent rating, 
but no more, for arthritis under DC 5003.

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of a right knee disability according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's right knee disability has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.

In sum, after a careful review of the evidence of record, the 
Board finds that a separate 20 percent rating, but no more, 
for arthritis of the right knee based on flexion is 
warranted, and the appeal is granted to this extent.  

In so deciding, the Board has considered whether the Veteran 
is entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee with the established criteria found in 
the rating schedule for disabilities of the knee shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers limitation of motion, pain on 
motion, and instability.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his right knee.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The Board is aware the 
Veteran's right knee disability played a predominant role in 
his decision to retire from the Iron Workers in 1996.  A May 
1996 physician's statement supports this premise.   However, 
there is nothing in the record which suggests that the right 
knee itself markedly impacted his ability to perform his job.  
The record shows that the Veteran suffers from several other 
service connected and non-service connected disabilities.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent for residuals of a right 
knee injury based on instability is denied.

A rating of 20 percent, but no more, for arthritis related 
limitation of motion of the right knee is granted, subject to 
the law and regulations governing the award of benefits.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


